[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON MOTION FOR SUMMARY JUDGMENT (#110)
There is no genuine issue of material fact that the automobile accident in question occurred on May 3, 1995. This conclusion is supported by the following facts in the record offered by the defendant in support of the motion.
    1) The repair work at issue was completed on May 3, 1995; 2) The plaintiff Janice Wade picked up her car from the defendant on that date; 3) She paid for the CT Page 13189 work with her check of the same date; 4) The accident occurred while Janice Wade was driving from Milford to Bridgeport on May 3, 1995; 5) Payment of the check tendered for the work was stopped on May 9, 1995; 6) The parties' statements to their physicians and to their attorney to the contrary are self serving and are contradicted to a compelling degree by the above mentioned evidence.
The defendant's motion for summary judgment is granted.
THE COURT,
A. William Mottolese, Judge